DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the locking device extending out of the base to form the locked state when the elastic element is elastically compressed; and the locking device retracting into the base to form the unlocked state when the elastic element is elastically extended to release an elastic force must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claim 23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	Claim 23 recites, “the locking device extending out of the base to form the locked state when the elastic element is elastically compressed; and the locking device retracting into the base to form the unlocked state when the elastic element is elastically extended to release an elastic force.”  Fig. 5 shows the locked state with a spring releasing the elastic force not being compressed.  Applicant does not explain or show how the locked state works with a compressed spring.  Fig. 7 shows the unlocked state with a compressed spring not a released spring.  Applicant does not explain or show how the unlocked state works with a released spring.  
Please note the specification:
 “[0040] In the illustrated preferred embodiment of the present disclosure, an elastic element 24 is provided between the base 21 and the handling member 22. The elastic member 24 has an end pressed against the base 21 and another end 
pressed against the handling member 22. With this arrangement, the handling member 22 is elastically reciprocatingly movable in the base 21 and can be operated for the locking device 23 to extend out of the base 21 to form the locked state (the elastic element 24 is elastically released at this time), or can be operated for the locking device 23 to retract into the base 21 to form the unlocked state (the elastic element 24 is elastically compressed at this time). When the elastic element 24 is in the elastic force releasing state to push against the handling member 22, the locking device 23 is constantly extended out of the base 21 to form the locked state.
	
	It is unclear if there is a lack of support or a simple error.  Therefore, claim 23 will be rejected as depicted in Figs 4-7, as best understood.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1-7, 12, 15, 16, 22 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,875,299 to Mabboux et al.
	Regarding claim 1, Mabboux ‘299 discloses an assembled-type fastener unit, comprising: a base 9, a handling member 10 and a locking device 12; the handling member 10 being movably fitted in the base 9, and the locking device 12 being movably received 5in the handling member 10; the handling member being operable for the locking device to extend out of the base to form a locked state, and the handling member also being operable for the locking device to retract into the base to form an unlocked state (figs 2-6 - col. 3, lines 1-6).  
	Regarding claim 2, Mabboux ‘299 discloses wherein the base 9 10includes at least one fixing section 14 (figs 1-2).  
	Regarding claim 3, Mabboux ‘299 discloses further comprising an elastic element 11 located between the base 9 and the handling member 10; and the elastic element 11 having an end pressed against the base 9 and another end pressed against the handling member 10.
	Regarding claim 4, Mabboux ‘299 discloses wherein the handling member 10 includes a guide path 19; the handling member being operable for the guide path to control the locking device 12 to extend out of the base 9 to form the locked state; and the handling member 10 also being operable for the guide path 19 to 17control the locking device 12 to retract into the base 9 to form the unlocked state.  
	Regarding claim 5, Mabboux ‘299 discloses wherein the guide path 19 is obliquely and slantly formed on the handling member 10.
	Regarding claim 6, Mabboux ‘299 discloses wherein the base 9 5includes a first opening and a second opening (figs 2-6); the first opening and the second opening being correspondingly formed on two opposite side surfaces of the base 9; and the guide path of the handling member 10 being located between the first and the second opening (figs 2-6).  
	Regarding claim 7, Mabboux ‘299 discloses wherein the base 9 10includes a first opening (where handling member 10 slides in and out - figs 2-6).
	Regarding claim 12, Mabboux ‘299 discloses wherein the handling 10member 10 has an anti-slip section (note the inwardly curved section in the end - figs 1-2) provided on an outer end surface thereof.
	Regarding claim 15, Mabboux ‘299 discloses further comprising an elastic element 11 located between the base 9 and the handling member 10; the elastic element 11 having an end pressed against the base and another end pressed against the handling member (figs 3-6), so that the handling member is elastically reciprocatingly 5movable in the base; the handling member being operable for the locking device 12 to extend out of the base to form the locked state; and the handling member also being operable for the locking device 12 to retract into the base to form the unlocked state.  
	Regarding claim 16, Mabboux ‘299 discloses further comprising an 10elastic element 11 located between the base and the handling member; the elastic element 11 having an end pressed against the base and another end pressed against the handling member, so that the handling member is elastically reciprocatingly movable in the base; the locking device 12 extending out of the base to form the locked state when the elastic element 11 is elastically extended to release an elastic 15force; and the locking device 12 retracting into the base to form the unlocked state when the elastic element is elastically compressed (figs 3-6, col. 3, lines 1-6).
	Regarding claim 22, Mabboux ‘299 discloses wherein the guide path 19 is obliquely and slantly formed on the handling member 10; and the locking device 12 being movable in the oblique and slant guide path.
	Regarding claim 23, Mabboux ‘299 discloses further comprising an 10elastic element 11 located between the base and the handling member; the elastic element 11 having an end pressed against the base and another end pressed against the handling member, so that the handling member is elastically reciprocatingly movable in the base; the locking device 12 extending out of the base to form the locked state when the elastic element 11 is elastically extended to release an elastic 15force; and the locking device 12 retracting into the base to form the unlocked state when the elastic element is elastically compressed (figs 3-6, col. 3, lines 1-6).  As best understood in light of the above drawing object and 112 rejection.

Allowable Subject Matter
	Claims 8-11, 13, 14, 17-21 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  the details of the locking device components and function in claims 8, 9, 19-21[ and the guide path description in claim 24.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any of the listed prior art supports could be used in subsequent office action rejections.  The list of supports is as follows: US-10626906-B2 OR US-8313070-B2 OR US-10468068-B2 OR US-20170002849-A1 OR US-20150296649-A1 OR US-20180092234-A1.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA E MILLNER/Primary Examiner, Art Unit 3632